Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0243847; hereinafter, Kim).
Regarding claim 1, Kim discloses method for manufacturing a display array (Figs. 11-15), comprising: 
providing a substrate 21 (Fig. 11, ¶ [0086]) and forming a semiconductor stacked layer 30 (Fig. 11, ¶ [0086]) on the substrate; 
forming an insulating layer 33 (Fig. 12, ¶ [0090]) and a plurality of electrode pads 31 (Fig. 12, ¶ [0089]) on an outer surface of the semiconductor stacked layer 30 (Fig. 12), the insulating layer 33 (Fig. 12) and the electrode pads 31 (Fig. 12) directly contacting the semiconductor stacked layer 30 (Fig. 12), wherein the insulating layer 33 (Fig. 12) has a plurality of openings spaced apart from each other (¶ [0090]: “lower insulating layer 33 has openings”); and 
transferring the semiconductor stacked layer 30 (Figs. 13-14), the insulating layer 33 (Figs. 13-14) and the electrode pads 31 (Figs. 13-14) from the substrate to a driving backplane 
Regarding claim 2, Kim further discloses wherein the electrode pads directly contact the insulating layer.
Regarding claim 11, Kim further discloses wherein transferring the semiconductor stacked layer 30 (Figs. 13-14), the insulating layer 33 (Figs. 13-14) and the electrode pads 31 (Figs. 13-14) from the substrate to a driving backplane 41/43 (Figs. 13-14; ¶ [0092]-[0093]), comprises: disposing the semiconductor stacked layer 30 (Figs. 13-14) on the driving backplane 41/43 (Fig. 13); and removing the substrate 21 (Fig. 13), wherein the insulating layer 33 (Fig. 14) is located between the semiconductor stacked layer 30 (Fig. 14) and the driving backplane 41/43 (Fig. 14).

Allowable Subject Matter
Claims 3-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed April 29, 2021, have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829